Matter of Buffalo Coll. Charter Sch. v Buffalo Pub. Schs. (2021 NY Slip Op 06281)





Matter of Buffalo Coll. Charter Sch. v Buffalo Pub. Schs.


2021 NY Slip Op 06281


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


933 CA 21-00513

[*1]IN THE MATTER OF BUFFALO COLLEGIATE CHARTER SCHOOL AND RUPP BAASE PFALZGRAF CUNNINGHAM, LLC, PETITIONERS-RESPONDENTS-APPELLANTS,
vBUFFALO PUBLIC SCHOOLS, BUFFALO CITY SCHOOL DISTRICT AND BUFFALO PUBLIC SCHOOLS BOARD OF EDUCATION, RESPONDENTS-APPELLANTS-RESPONDENTS. 


BUFFALO PUBLIC SCHOOLS, OFFICE OF GENERAL COUNSEL, BUFFALO (STEPHANIE JOY CALHOUN OF COUNSEL), FOR RESPONDENTS-APPELLANTS-RESPONDENTS.
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (JILL L. YONKERS OF COUNSEL), FOR PETITIONERS-RESPONDENTS-APPELLANTS. 

	Appeal and cross appeal from a judgment (denominated order) of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered March 4, 2021 in a proceeding pursuant to CPLR article 78. The judgment granted the petition in part and denied the petition in part. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court